Citation Nr: 1747523	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left femur stress fracture.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right femur stress fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left middle metatarsal stress fracture.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from September 2006 to April 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the case was remanded for the Veteran to be scheduled for a Travel Board hearing.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2013, November 2013, August 2014, and March 2015, the case was remanded for additional development and to satisfy notice requirements.  

A June 2014 rating decision increased the ratings for the disabilities on appeal to 10 percent, each, throughout the period on appeal.  As these grants did not represent full grants of the benefits sought, the claims for increase remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Prior Board remands instructed the AOJ to request that the Veteran provide VA with the necessary release forms for VA to obtain pertinent private treatment records (identified at the September 2012 hearing), that she be permitted the full year to respond to such request, and that, if she did not respond, the matters be processed under 38 C.F.R. § 3.158 as abandoned.  Notices were sent to the Veteran in August 2014 and October 2014 and a supplemental statement of the case (SSOC) was issued in November 2014.  All correspondence, to include a copy of the March 2015 Board remand, was sent to the same address.  The Veteran did not respond, and the correspondence was not returned as undeliverable.  However, when the matters were again before the Board in December 2016, the Board noted that it appeared the pertinent correspondence may not have been sent to the Veteran's current address, and that the Veteran has submitted (at least some of) the private treatment records requested.  Therefore, the Board concluded the matters had not been abandoned and remanded them for additional development.


FINDINGS OF FACT

1.  Based on the evidence of record, additional compensable limitation is not shown to result from the Veteran's left femur stress fracture (as separate from other service-connected disabilities). 

2.  Based on the evidence of record, additional compensable limitation is not shown to result from the Veteran's right femur stress fracture (as separate from other service-connected disabilities). 

3.  Based on the evidence of record, additional compensable limitation is not shown to result from the Veteran's left middle metatarsal stress fracture (as separate from other service-connected disabilities). 


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left femur stress fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.71a, Diagnostic Code (Code) 5252 (2016).

2.  A rating in excess of 10 percent for right femur stress fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.71a, Diagnostic Code (Code) 5252 (2016).

3.  A rating in excess of 10 percent for left middle metatarsal stress fracture is not warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.71a, Diagnostic Code (Code) 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters dated in September 2007 and July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As is discussed in more detail below, the Veteran was scheduled for additional VA examination in April 2017 (as directed in the Board's December 2016 remand instructions); she failed to report for the scheduled examination.  The record indicates that the address on file for the Veteran at the time the examination was scheduled is the same address the Veteran used in subsequent May 2017 correspondence in the June 2017 supplemental statement of the case informing her that she had failed to report for examination.  There is no indication that she had good cause for not reporting, and despite submitting additional evidence in support of her claim, she has not contacted VA to reschedule the examination.  A veteran must cooperate in the development of the evidentiary record to its fullest extent, and the failure to cooperate may precipitate adverse action to the interests of the claims.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As this appeal arises from the Veteran's initial post-service claims for compensation for the disabilities at issue, pursuant to 38 C.F.R. § 3.655(a), the claim shall [emphasis added] be decided based on the evidence of record.  Turk v. Peake, 21 Vet. App. 565 (2008).  Consequently, further discussion of the duty to assist the Veteran in developing the record is unnecessary.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In general, the Veteran has asserted, and prior examination has suggested, that the disabilities on appeal cause symptoms such as pain and tenderness in the lower extremities that result in functional impairment such as limited range of motion (although not to a compensable degree), antalgic gait, and limitations on walking.  (See, e.g., February 2007 Medical Evaluation Board evaluation, October 2007 VA examination, June 2013 VA examination, and June 2014 examination.)  

When this matter was previously before the Board in April 2016, it was noted that the Veteran had recently established service connection for a back disability with radiculopathy (i.e., with symptoms extending into the lower extremities).  The Board further noted that the medical record did not clearly distinguish between symptoms (such as pain; difficulty walking, standing or sitting; and numbness) that appeared to be attributed to both the disabilities presently on appeal and the separately service-connected back disability.  Ratings based on the same symptoms/functional impairment under different diagnoses would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  
The Board acknowledges that the Veteran has some medical expertise, to include reserve service as a health care specialist and by virtue of her EMT training.  However, the record does not reflect that she has the necessary medical expertise to competently determine which symptoms/functional impairment are related to the stress fractures currently on appeal and which are related to her service-connected back disability.  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board is precluded from reaching such conclusion on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Therefore, the Board remanded the matters to obtain the medical evidence necessary to properly rate the Veteran's disabilities and resolve the matters on appeal.  

The Veteran elected not to report for her scheduled VA examination, has not provided good cause for her failure to report, and has not requested that the examination be rescheduled.  Thus, although it appears (based on her submission of additional lay evidence) that she is actively pursuing this appeal, she has not cooperated with VA in developing the medical evidence critical to resolving her claims.  See Wood, supra.  The Board finds that her failure to cooperate with VA's efforts to secure critical evidence in these matters frustrates VA's attempts to accurately ascertain her functional impairment due to stress fractures in the lower extremities.  As a direct consequence of her failure to cooperate, the Board is presented with a record that is inadequate for a proper merits adjudication of these matters in compliance (as is required) with both Colvin and 38 C.F.R. § 4.14.  Because the Board must decide these matters based on the existing record, 38 C.F.R. § 3.655(a), and because the existing record is inadequate to make that decision, the Board has no choice but to deny the matters on appeal.  



ORDER

A rating in excess of 10 percent for residuals of a left femur stress fracture is denied.

A rating in excess of 10 percent for residuals of a right femur stress fracture is denied.

A rating in excess of 10 percent for residuals of a left middle metatarsal stress fracture is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


